Exhibit 10.32

LOGO [g272748g38z86.jpg]

   Harold McGraw III    1221 Avenue of the Americas

The McGraw-Hill Companies

  

Chairman, President and

Chief Executive Officer

  

New York, NY 10020-1095

212 512 6205 Tel

212 512 4502 Fax

hmcgraw@mcgraw-hill.com

December 9, 2011

Mr. John F. Callahan, Jr.

50 Oenoke Lane

New Canaan, CT 06840

Dear Jack:

As you know, on December 6, 2011, the Compensation and Leadership Development
Committee of the Board of Directors approved an amendment to the bridge-payment
provisions in The McGraw-Hill Companies, Inc.’s (the “Company”) offer letter to
you of November 2, 2010. Prior to amendment, the offer letter contemplated that
you would be eligible to receive a cash payment from the Company on each of
March 15, 2012 and March 15, 2013, in the amount of $400,000, subject to certain
conditions set forth therein. The amendment eliminates the two cash bridge
payments contemplated by the offer letter and replaces the bridge payments with
a one-time grant of 19,098 cash-based restricted stock units (the “RSUs”) on the
terms set forth on the attached agreement. Each RSU entitles you to a cash
payment equal to the value of a share of the Company’s common stock on the
settlement date. The vesting payment terms applicable to the eliminated bridge
payments apply to the RSUs, such that the cash-based RSUs for you will generally
vest and settle in two equal installments, on March 15, 2012 and March 15, 2013,
respectively, subject to your continued employment with the Company through the
applicable vesting date.

If you are in agreement with this amendment, kindly sign below and return a copy
of this letter to me at your earliest convenience.

 

Sincerely, LOGO [g272748g48s74.jpg]

 

Agreed: /s/ Jack F. Callahan, Jr.

Jack F. Callahan, Jr.

Date:



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT

AGREEMENT made as of the 8th day of December, 2011 by and between The
McGraw-Hill Companies, Inc., a New York corporation (the “Company” or “The
McGraw-Hill Companies”), and John F. Callahan, Jr. (the “Employee”).

WHEREAS, the Board of Directors of the Company has designated the Compensation
Committee of the Board (the “Committee”) to administer the 2002 Stock Incentive
Plan (the “Plan”);

WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
set forth for such terms in the Plan;

WHEREAS, the management of the Company, subject to the approval of the
Committee, has determined that the Employee should be granted a Restricted Stock
Unit Award under the Plan for the number of shares of Common Stock $1.00 par
value, of the Company (“Unit”) as specified below;

WHEREAS, the Employee is accepting the Restricted Stock Unit Award subject to
the terms and conditions set forth below:

1. Grant of Award: The grant of this Restricted Stock Unit Award (the “Award”)
is subject to the terms and conditions hereinafter set forth with respect to
19,098 units covered by this Award. Payment will be made in cash based on the
Fair Market Value on the vesting date for the number of Units vested hereunder,
with each Unit corresponding to one share of Stock, together with an amount in
cash equal to the value of the Dividend Equivalents on such shares.



--------------------------------------------------------------------------------

2. Restrictions. The restrictions on the Units covered by this Award shall lapse
and such units shall vest in accordance with the following table
(“Installments”) following completion of the mandatory restriction period
specified for each Installment in the following table (the “Restriction
Period”), provided that, for any given Installment, the Employee remains an
employee of the Company during the entire Restriction Period relating to such
Installment.

 

Installment

   Restriction Period
For Installment    Date Installment
Vests and Restrictions
Lapse

50%

   3/14/2012    3/15/2012

50%

   3/14/2013    3/15/2013

3. Distribution Following Maturity Date of Award. If the Employee remains an
employee of the Company during the entire Restriction Period relating to any
given Installment of the Award, the restricted units covered by such Installment
shall become unrestricted and fully vested, converted into cash based on the
Fair Market Value on the vesting date and shall be delivered to the Employee.
Before the payments are delivered to the Employee, the Company must withhold
Social Security, Federal income tax, and (where applicable) state and local
income taxes as well.

4. Termination of Employment During Restriction Period. Except as provided under
Section 5 hereof in the event of a Change in Control, if the Employee’s
employment with the Company is terminated for a) termination with Cause or b)
resignation from employment by the employee (other than pursuant to an adverse
change in conditions of employment as defined in the Senior Executive Severance
Plan (“adverse change in employment”)) prior to the end of the Restriction
Period for any given Installment of the Award, the Employee shall forfeit the
right to the Unit covered by such Installment, unless the Committee, in its sole
discretion, may otherwise determine. If the Employee’s employment with the
Company is terminated for death,

 

2



--------------------------------------------------------------------------------

disability or involuntary termination of employment (other than Cause) or
adverse change in employment, prior to the end of the Restriction Period for any
given Installment of the Award, the award will fully vest and be paid in cash to
the Employee or his estate, as the case may be.

5. Change in Control. In the event of a Change in Control, as that term is
defined under Section 11 of the Plan, prior to the end of the Restriction Period
for any given Installment of the Award the Units will become fully vested and
converted to cash upon the consummation of the Change in Control. Any such cash
payment to Employee shall be made on the earlier of (i) termination of
Employee’s employment (other than for Cause or resignation) or termination by
the Employee due to an adverse change in employment, and (ii) the expiration of
the applicable Restriction Period.

6. Voting and Dividend Rights. Prior to the payments covered by this Award, the
Employee shall not have the right to vote or to receive any dividends with
respect to such shares. Notwithstanding the foregoing, dividend equivalents will
be earned during the restriction periods and will be paid in cash to the
Employee upon the vesting of each Installment.

7. Transfer Restrictions. This Award is nontransferable, and may not be
transferred, sold, assigned, pledged or hypothecated and shall not be subject to
execution, attachment or similar process. Any attempt to effect any of the
foregoing shall be null and void.

 

3



--------------------------------------------------------------------------------

8. Non-Solicitation. (a) In consideration for receiving this award, if for any
reason the Employee resigns from or voluntarily leaves the Company or the
Company terminates the Employee’s employment for Cause, during or up to one year
after any Restriction Period (the date of any such event referred to as the
“Termination Date”), the Employee agrees as follows:

 

  (i) Because the Employee’s solicitation of employees of The McGraw-Hill
Companies under certain circumstances would necessarily involve the use or
disclosure of Confidential Information, the Employee shall not, either directly
or indirectly, for a period of one year after the Termination Date, recruit or
solicit or participate or assist in the recruitment or solicitation of any
person who at the time of the Termination Date is an employee of The McGraw-Hill
Companies and who is employed in an executive, management, financial, sales,
analytical, editorial, or administrative position (“The McGraw-Hill Companies
Employee”), to become an employee of or independent consultant to a competitor
of The McGraw-Hill Companies;

 

  (ii) To further ensure the non-disclosure or use of Confidential Information,
notwithstanding any provision hereof to the contrary, the Employee shall notify
any new employer of the above-stated restrictions by letter, with a copy to the
Chairman and CEO of The McGraw-Hill Companies, before accepting employment
therewith. The Employee acknowledges and agrees that The McGraw-Hill Companies
may notify any new employer of the Employee of these provisions if The
McGraw-Hill Companies does not receive the letter described in the preceding
sentence after learning of the Employee’s employment or if it reasonably
believes that the Employee has not complied with the terms hereof, after ten
(10) days notice to the Employee.

For purposes of the foregoing section, the term “Confidential Information” shall
mean the names, addresses, requirements, compensation, prices being charged or
any other confidential information concerning or relating to any of the former
or existing employees, customers, or advertisers of The McGraw-Hill Companies or
any secret, proprietary or confidential information concerning or relating to
the business of The McGraw-Hill Companies.

 

4



--------------------------------------------------------------------------------

(b) The Employee agrees that nothing in this Section 8 restricts or limits in
any way the provisions of or The McGraw-Hill Companies rights under Section 4
hereof.

(c) The Employee agrees that in the event of violation of this Section 8, to the
extent that the Employee may have received payment of any award hereunder during
the one-year period prior to the Termination Date, the Employee shall return the
payments here under to the Company.

(d) In the event the provisions of this Section 8 should ever be deemed to
exceed the time, geographic or any other limitations permitted by applicable
laws, then such provisions shall be deemed amended to permit the maximum
restrictions permitted by applicable laws.

9. Miscellaneous. The terms of this Award document (a) shall be binding upon and
inure to the benefit of any successor to the Company, (b) shall be governed by
the laws of the State of New York, and any applicable laws of the United States,
and (c) may not be amended without the written consent of both the Company and
the Employee. Consent on behalf of the Company may only be given through a
writing signed, dated and authorized by the Chief Executive Officer of The
McGraw-Hill Companies, Inc., which directly refers to this Agreement. No other
modifications to the terms of this Award document are valid under any
circumstances. No contract or right of employment shall be implied by this Award
document. If this Award is assumed or a new award is substituted therefore in
any corporate reorganization (including, but not limited to, any transaction of
the type referred to in Section 424(a) of the Internal Revenue Code of 1986, as
amended (the “Code”)), employment by such assuming or substituting corporation
or by a parent corporation or subsidiary thereof shall be considered for all
purposes of this Award to be employment by the Company.

 

5



--------------------------------------------------------------------------------

10. Section 409A. This Award is intended to provide for the “deferral of
compensation” within the meaning of Section 409A(d)(1) of the Code and to meet
the requirements of Section 409(a)(2), (3) and (4) of the Code, and it shall be
interpreted and construed in accordance with this intent.

11. Incorporation of Plan Provisions. This Award is made pursuant to the Plan
and the provisions of said Plan shall apply, except where otherwise specifically
noted herein, as if the same were fully set forth herein.

 

EMPLOYEE     THE McGRAW-HILL COMPANIES, INC. /s/ John F. Callahan, Jr.     /s/
Harold McGraw III John F. Callahan, Jr.    

Harold McGraw III

Chairman, President & CEO

 

6